                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 FRIDA KAHLO CORPORATION,

        Plaintiff,                                         Case No.: 1:19-cv-06386

 v.                                                        Judge Charles P. Kocoras

 THE PARTNERSHIPS AND UNINCORPORATED                       Magistrate Judge Sidney I. Schenkier
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                  NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

               NO.                                  DEFENDANT
               489                                    laceskong
               387                                   bigfanscome
               485                                    keainvren
               396                                      chenxu
               385                                    betterbabe
               582                                     tiancong
               618                                     xingstars
               511                              m17772458151@163.com
               424                                   faddishman
               589                                     topbirdy
               1051                                 DK-ART Store
               671                                     ATOLY
               704                                FAN NEE MOEEY
               705                                    FANNEE
               707                                    FDY MY
               748                                   JnXos Store
               819                                      Redida
DATED: December 3, 2019   Respectfully submitted,

                          /s/ Keith A. Vogt
                          Keith A. Vogt (Bar No. 6207971)
                          Keith Vogt, Ltd.
                          111 West Jackson Boulevard, Suite 1700
                          Chicago, Illinois 60604
                          Telephone: 312-675-6079
                          E-mail: keith@vogtip.com

                          ATTORNEY FOR PLAINTIFF
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on December 3, 2019 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
